Case 2:18-cV-14322-I\/|CA-I\/|AH Document 41 Filed 11/28/18 Page 1 of 2 Page|D: 591
LAW OFFICES OF HUGO R. HARMATZ, P.C.

MEMBER - NEW JERSEY BAR s _ A LAW c_:oRPoRATIoN . 30 WALL STREET `
PENNSYLVANIA BAR 415 ROU rE 34, SUlTE 104 Sth FLOOR`
i):`s"‘r"m'cr oF'co'LUMBIA BAR PosT oxman-303 500 NEW YORK NY 16005.
MASsA'€HUsETrs BAR coL'rs NECK, NJ 07722-0500 ,
ILLiNols &coLoRADo BARS j y d l l
ADMI'ITED - u.s. :FEDERAL DIs'rRlcr coURTs -_ --------- f . _ . _ CTICUT AVE Nw

" ‘ ' ' ' ' ` ' ' ' 'I‘ LEPHONE: . 2 84 ~1331 _ . 4401 A CONNE .
ADMrl IED - um"iED.sTATEs sUPREME counr E (7_3 ) 5 WASH!NGTQN, DC 20098

LL. M. 1a TRIAL Ai)vocAcY rsz (732) 409-coca

).

-PLEASE REPLYT()"COLTS NECK OFFICE

23 NOV€IIlel‘ 2018 VIA ELECTRONIC FILING

The Honorable Madeline CoX Arleo'
United States District Court

50 Walnut Street

Newark, New Jersey 07101

Re: Alpha Cepheus -V- Chu et al.
United State District Court Docket Number: lS-cv-l 14322
(Pl_aintiffs Motionfor Reconsideration of the Denial of Injunctive Relief~ Returnable
] 7 December 201 8) .

Dear Judge Arleo:

As the Honorable Court is aware, this law firm represents defendants James Stepien
(hereinafter “Stepien”) and Victor Cardona ( hereinafter “Cardona”) in the aforesaid
litigation

On or about 19 October 2018, the plaintiffs filed a motion for a preliminary injunction
and an Order to ShoW Cause. That motion Was ultimately and entirely denied by the
Honorable Court. On 13 Novernber 2018, the plaintiffs filed a motion to reconsider the
aforesaid denial of the Honorable Court'. Thereafter, or about 21 November 2018, '
- learned counsels for defendant Chin Chu (hereinafter “Chu”) and Douglas NeWton
(hereinafter “NeWton”) filed an Opposition to the aforesaid plaintiffs’ motion for
_ reconsideration n

"I`n the interest of judicial economy, administration and justice,' to avoid a disregard of
f judicial resources; l as well as avoiding what would amount to a duplication of the 21 l

No_vember 2018 Opposition as filed by counsel for Chu to plainti]ij’ motion, defendants '
' ,Stepien'and Cardona,. by way'of this letter, join and support said Opposition. 1

 

 

Case 2:18-cV-14322-I\/|CA-I\/|AH Document 41 Filed 11/28/18 Page 2 of 2 Page|D: 592

Page #2
28 November 2018
Alpha/Chu

With the above being said, it is highly suspect that plaintiffs could honestly seek relief
against Cardona and Stepien Whereas plaintiffs’ attorney has already stated numerous
times that he only named Cardona and Stepien to the litigation to, in sum, climb the food
chain to find out Who Was involved in What amounts to empty claims. l\/Ioreover,
plaintiffs’ attorney and said attorney’s investigator and navy seal pal have already
acknowledged that Warren Earnst (an individual who is not a named party to the
litigation, but yet was graciously included in the plaintiffs’ 13 November 2018
Certification of Timothy C. Parlatore, Esquire), Was “not the type of guy” to become
associated With any harassment or intimidation of persons

What is evidently clear is the plaintiffs’ motion for reconsideration is not only untimely;
deficient; does not meet the standard for reconsideration; devoid of facts, legal basis, or
case laW; (See Opposition filed 21 November 2018 by counsel for Chu and Newton), but
Was purely filed by plaintiffs’ counsel to intentionally harass the defendants; increase
litigation costs of the defendants; and cloud the imprudent actions of the plaintiff ln light
of same, and for the reasons previously submitted to the Honorable Court via
“Defendants’ October 24 2018 Memorandum of LaW in Opposition to the Motion for a
Preliminary Injunction, as Well as defendants Chu and Nevvton’s 21 November 2018
submissions, the renewed motion should be denied by the Honorable Court.

 

. Harmatz

HRH: file- CARDONA/STEPIEN/ALPHA/FED/CT/LGL/COMM/l 8

 

 

